Citation Nr: 1410612	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-33 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1995 to August 2010.

This matter comes before the Board of Veterans' Appeals on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania, that, in pertinent part, denied the above claim.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records from October 2011 to December 2013 which are not contained in the paper claims file.  These records have been reviewed by the Board in adjudicating this claim.  The remaining records in the Virtual VA and VBMS paperless claims files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran contends that he has obstructive sleep apnea that is directly related to his time on active duty.  Contrary to the RO's finding, the Board has identified service treatment records to reflect that he was noted, as early as November 2009, to complain of extreme fatigue, trouble sleeping at night, and the use of energy supplements without relief; however, no diagnosis was assigned at that time.

Following service, a VA examination report dated in January 2011 deferred comment on the sleep apnea issue until an ordered sleep study was conducted.  A February 2011 sleep study resulted in a diagnosis of obstructive sleep apnea.  A subsequent March 2011 addendum report reiterates a diagnosis of sleep apnea, however, no opinion was provided as to whether the sleep apnea is etiologically related to active service, to include the in-service complaints of extreme fatigue, trouble sleeping at night, and the use of energy supplements to combat the fatigue.  The Board also notes that the Veteran's diagnosis is six months after his separation from active service, and that he has sought treatment for sleep apnea since that time.

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "'if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although the March 2011 VA addendum report provided a diagnosis of sleep apnea, it did not provide an adequately reasoned opinion as to whether the Veteran's currently diagnosed sleep apnea was related to active service.  Thus, the VA medical opinion is insufficient.  See 38 C.F.R. § 4.2 (2013) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for sleep apnea.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted obstructive sleep apnea should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed obstructive sleep apnea.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO/AMC shall then schedule the Veteran for a VA sleep apnea examination so as to ascertain the precise nature and etiology of his asserted obstructive sleep apnea.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner is directed to review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not that the currently diagnosed sleep apnea is etiologically related to his period of active service, to specifically include the in-service complaints of extreme fatigue, trouble sleeping at night, and the use of energy supplements to combat the fatigue, as recorded in November 2009.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for obstructive sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


